DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed December 02, 2021.  Claims 1-2,4-14,16-20 are pending, in which claims 17-20 are non-elected, without traverse.  Claims 3 and 15 were cancelled.
	
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 16:  the phrase “the first trench opening” lack proper antecedent basis and indefinite and indirect limitation, since base claim 10 just recites “the trench opening”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,2,4,5,7,8,10,11,13,16 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Pidin (2009/0321840).
 Re-claim 1, Pidin teaches (at Fig 2J,2A-2J; paragraphs 37-54; Fig 4, para 59-61) a structure, comprising: a first stress-inducing isolation dielectric (20 or 14 in Figs 2J,2I; para 53-
 Re-claim 5, further comprising a shallow trench opening (Fig 2J and “ST” as shown in Fig 2A, para 38) defined in a space to a second, opposing side of each the first active region NW,22p (para 40-45; Fig 2B) and the second active region PW,22n (para 40-45; Fig 2B), each shallow trench opening including one of the first stress-inducing isolation dielectric 18 and the second stress-inducing isolation dielectric 20  (Fig 2J for also including one of the stress inducing isolation dielectrics 18,20 in the opposite side).   Re-claim 7, wherein each active region (NW/22p, PW/22n) has a diffusion length and a smaller diffusion width (as shown in Fig 4 for length and smaller; Fig 2j), and wherein the first stress-inducing isolation dielectric 20 imparts a tensile stress (para 55 for tensile stress instead; and para 53-55 for compressive stress) across the diffusion width of the first active region of the PFET (para 37,42,44,51,33) and the second stress-inducing isolation dielectric 18 (para 55 for compressive stress instead; and para 49,53-55 for tensile stress) imparts a compressive stress across the diffusion width of the second active region (PW/22n) of the NFET (para 37,42,44,33).  Re-claim 8, wherein the first stress-inducing isolation dielectric 20 imparts a tensile stress (para 55 for tensile stress instead; and para 53-55 
Re-claim 10, Jin teaches (at Fig 2J,2A-2J; paragraphs 37-54; Fig 4, para 59-61) a trench isolation structure for a p-type field effect transistor (PFET) and an adjacent n-type field effect transistor (NFET), the trench isolation structure comprising: a trench opening (shown in Figs 2J,2A for trench opening at the middle) defined in a substrate 11 (Figs 2J,2A), a first portion of the trench opening spacing a first active region of the PFET (para 37,42,44,51,33) from a second active region of the NFET (para 37,42,44,33); a first stress-inducing isolation dielectric 20 (Figs 2J,2I; para 53-55) inside the trench opening and surrounding the first active region NW,22p (para 40-45; Figs 2B,2J) for the PFET; and a second stress-inducing isolation dielectric 18 (Figs 2J, para 54-55; Fig 2F, para 48-50) inside the trench opening and surrounding the second active region PW,22n (para 40-45; Figs 2B,2J) for the NFET (para 37,42,44,33), wherein an upper surface of the first stress-inducing isolation dielectric 18 is non-coplanar (as shown in Fig 2J) with an upper surface of the second stress-inducing isolation dielectric 20 in the space between the first sides of the active regions, and wherein the first and second stress-inducing isolation dielectrics induce different stresses (paragraphs 49,53-55 for tensile stress dielectric 18 and compressive stress dielectric 20)  and abut one another in the first portion of the trench opening between the first and second active regions (Fig 2J).  Re-claim 11, further comprising a third isolation dielectric 14 (Fig 2J, paras 53-55; and Fig 2E, para 47 for formation of the third isolation dielectric 14) in a lower portion of the first portion of the trench opening under the first and second stress-inducing isolation dielectrics 18,20.  Re-claim 13, wherein each active region (NW/22p, PW/22n) has a diffusion length and a smaller diffusion width (as shown in Fig 4 for length and smaller; Fig 2j), and wherein the first stress-inducing isolation dielectric 20 imparts a tensile stress (para 55 for tensile stress instead; and para 53-55 for compressive stress) across the diffusion width of the first active region of the PFET (para 37,42,44,51,33) and the second stress-inducing isolation dielectric 18 (para 55 for compressive stress instead; and para 49,53-55 for tensile stress) imparts a compressive stress across the diffusion width of the second active region (PW/22n) of the NFET (para 37,42,44,33).  Re-claim 16, further comprising a third isolation dielectric 14 (Fig 2J, paras 53-55; and Fig 2E, para 47 for formation of the third .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1,2,5,7,8,10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2010/0123197) taken with Lee (7,309,637) and/or Pidin (7,262,472).
Re-claim 1, Jin teaches (at Figs 28,27-32, para 166-184) a structure, comprising: a first stress-inducing isolation dielectric 11-2 (Figs 28,27, para) surrounding a first active region 14s,14d,43 for a p-type field effect transistor (PFET, shown in Fig 28 as pMOS2, para 167-176); a second stress-inducing isolation dielectric 11-1 surrounding a second active region 14s,14d,13 for an n-type field effect transistor (NFET, shown in Fig 28 as nMOS1); and a deep trench opening defined in a space between a first side of each the first and second active regions, wherein the deep trench opening includes both the first stress-inducing isolation dielectric 11-2 and the second stress-inducing isolation dielectric 11-1 therein (as shown in Fig 28; para 167-176), wherein an upper surface of the first stress-inducing isolation dielectric 11-2 and an upper surface of the second stress-inducing isolation dielectric 11-1 is about planar in the space between the first sides, and wherein the first and second stress-inducing isolation dielectrics induce different types of stress (paragraphs 171-173 for tensile and compressive stress; Fig 32, para 183-184; and Figs 3 and 12 for tensile and Figs 17 and 21 for compressive stress).  Re-claim  2, wherein the first active region of the PFET (shown in Fig 28 as pMOS2) and the second active region of the NFET (shown in Fig 28 as nMOS1) are immediately adjacent one another.  Re-
Re-claims 1,10:  Jin however lacks having non-coplanar surfaces between the first and  second isolation dielectrics.
However, Lee teaches (at Figs 3,5; col 5 to col 6) wherein an upper surface of the isolation dielectric 22 in the PFET is non-coplanar with an upper surface of the isolation dielectric 22 in the NFET.  Pidin ‘472 teaches (at Fig 1A, col 4, line 43 to col 5; Fig 2P) wherein an upper surface of the first stress inducing isolation dielectric 25n inside the trench opening (Figs 1A,2P; col 8, lines 18-34; Fig 2F for trench opening) surrounding the  first active well region 14 of the PFET (col 5, lines 4-15) is non-coplanar with an upper surface of the second thinner stress inducing isolation dielectric 25p inside the trench opening surrounding the second active well region 13 of in the NFET (col 5, lines 4-15).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the structure having the upper surface of the first stress-inducing isolation dielectric and the upper surface of the second stress-inducing isolation dielectric of Jin by have a non-coplanar surface therein, as taught by Lee since the non-coplanar surface resulted from etching of the isolation dielectric as the stress relief layer, and as taught by Pidin ‘472, because of the desirability to provide the stress inducing isolation dielectrics having predetermined tensile or compressive stress. 


Claims 4,11,12,16 are rejected under 35 U.S.C. 103 as being unpatentable over  Jin (2010/0123197), Lee (7,309,637) and/or Pidin (7,262,472), as applied to claims 1,2,5,7,8,10,13 above, and further of Guo (10,056,382).
  Jin, Lee and/or Pidin ‘472 teach the structure, as applied to claims 1,2,5,7,8,10,13 above and fully repeated herein; Re-claims 4,11,16:  Jin already teaches the structure comprising the 
Re-claims 4,11,16: as described above, Jin just lacks having a third isolation dielectric below both the first and second stress-inducing isolation dielectrics in the deep trench opening; and Re-claim 12, lacks wherein the first portion is deeper in the substrate than each of the second and third portions.
However, Re-claims 4,11,16, Guo teaches (at Fig 5A,5F-5H, col 7, line 40 to col 8) the structure comprising a third isolation dielectric below both the first and second stress-inducing isolation dielectrics 316,322 in the deep trench opening; and Re-claim 12, wherein the trench opening further includes: a second portion contiguous with the first portion, the second portion extending to surround the first active region of the PFET 304 and including the first stress-inducing isolation dielectric 322 therein; and a third portion contiguous with the first portion, the third portion extending to surround the second active region of the NFET 302 and including the second stress-inducing isolation dielectric 316 therein, wherein the first portion (as shown in Fig 5A,5F-5H, col 7, line 40 to col 8) is deeper in the substrate than each of the second and third portions.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the structure having the upper surface of the first stress-inducing isolation dielectric and the upper surface of the second stress-inducing isolation dielectric of the references including Jin by providing the third isolation dielectric below both the first and second stress-inducing isolation dielectrics in the deep trench opening, and wherein the first portion is deeper in the substrate than each of the second and third portions, as taught by Guo.  This is because of the desirability to provide a deep . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (2010/0123197), Lee (7,309,637) and/or Pidin (7,262,472), as applied to claims 1,2,5,7,8,10,13 above and further of Cai (2013/0175661) and Zhu (2013/0307077).
  Jin, Lee and/or Pidin ‘472 teach the structure, as applied to claims 1,2,5,7,8,10,13 above and fully repeated herein; Re-claim 6:  Jin already teaches the structure comprising the first active region 14s,14d,43 and the second active region 14s,14d,13 (Fig 28, para 167-176) as part of a substrate 12,13,43 with the deep trench opening extending into the substrate 12/13/43 and including both the first stress-inducing isolation dielectric 11-2 and the second stress-inducing isolation dielectric 11-1 therein (as shown in Fig 28 for deep trench opening at middle; para 167-176); and the shallow trench opening (Fig 28 for shallow trench openings at edges).
Re-claim 6:  Jin just lacks employing the structure comprising a fully depleted semiconductor on insulator (FDSOI) substrate with the deep trench opening extending into the substrate and the shallow trench opening extending into a buried insulator layer.
However, Cai teaches (at Fig 8, paragraphs 4,25-43) the structure, wherein the first and second active regions (Fig 8 for source (S), drain (D) and channel (C), para 43) are part of a fully-depleted semiconductor-on-insulator (FDSOI) substrate (para 4 for fully depleted SOI or ETSOI), wherein the deep trench opening 20,DTI (Figs 2,8; para 25-32) extends into a substrate layer 10 of the FDSOI substrate and the shallow trench opening 18A,B-STI extends into a buried insulator layer BOX 12 (para 25-32; Figs 2-8) of the FDSOI substrate. Zhu teaches (at Figs 5B,7B para 108) the structure comprising the first and second active regions 30A,30B (Figs 5B,7B; para 108,121) as parts of a very thin semiconductor-on-insulator substrate 20 (SOI, para 87-88) having a very thin semiconductor for fully depletion (FD) inherently; and the first stress-inducing isolation dielectric 70 surrounding a first active region 30A for a p-type field effect transistor (PFET, Fig 5B, para 121); the second stress-inducing isolation dielectric 80 surrounding a second active region 30B for an n-type field effect transistor (NFET, para 121); wherein the first and second stress inducing isolation dielectrics induce different types of stress (para 12).
. 


Claims 9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2010/0123197), Lee (7,309,637) and/or Pidin (7,262,472), as applied to claims 1,2,5,7,8,10,13 above, and further of Jang (6,090,714). 
  Jin, Lee and/or Pidin ‘472 teach the structure, as applied to claims 1,2,5,7,8,10,13 above and fully repeated herein; Re-claim 9,14: as described in claims 1 and 10, Jin already teaches forming the structure comprising the first stress inducing isolation dielectric 11-1 of based oxide (para 56-57) and the second stress-inducing isolation dielectric 11-2 of based oxide (para 129,128).
Re-claims 9,14:  as described above, Jin already teaches the first and the second  stress-inducing isolation dielectrics, but lacks using one of a semi-atmosphere chemical vapor deposition tetraethyl orthosilicate (SACVD TEOS) based oxide, and a high-density plasma chemical vapor deposition (HDP-CVD) oxide, and the second stress-inducing isolation dielectric includes the other of the SACVD TEOS-based oxide and the HDP-CVD oxide.
 However,  “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.   Applicant has the burden of proof in such cases, as the above caselaw makes clear.   
.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pidin (2009/0321840), as applied to claims 1,2,4,5,7,8,10,11,13,16 above and further of Cai (2013/0175661) and Zhu (2013/0307077).
Pidin ‘840 teaches (at Fig 2J,2A-2J; paragraphs 37-54; Fig 4, para 59-61), as applied to claims 1,2,4,5,7,8,10,11,13,16 above and fully repeated herein; Re-claim 6: Pidin already teaches the structure comprising the first active region NW,22p (para 40-45; Figs 2B,2J) and second active region PW,22n (para 40-45; Figs 2B,2J) as part of a substrate 11 with the deep trench opening extending into the substrate and the shallow trench opening (shown in Figs 2J,2A for deep trench opening located at the middle and shallow trench openings at edges).
Re-claim 6:  Pidin ‘840 just lacks employing the structure comprising a fully depleted semiconductor on insulator (FDSOI) substrate with the deep trench opening extending into the substrate and the shallow trench opening extending into a buried insulator layer.
However, Cai teaches (at Fig 8, paragraphs 4,25-43) the structure, wherein the first and second active regions (Fig 8 for source (S), drain (D) and channel (C), para 43) are part of a fully-depleted semiconductor-on-insulator (FDSOI) substrate (para 4 for fully depleted SOI or ETSOI), wherein the deep trench opening 20,DTI (Figs 2,8; para 25-32) extends into a substrate layer 10 of the FDSOI substrate and the shallow trench opening 18A,B-STI extends into a buried insulator layer BOX 12 (para 25-32; Figs 2-8) of the FDSOI substrate.  Zhu teaches (at Figs 5B,7B para 108) the structure comprising the first and second active regions 30A,30B (Figs 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the structure of the references including Pidin ‘840 by providing the structure as a fully depleted semiconductor on insulator substrate (FDSOI), as taught by Cai and Zhu.  This is because at least of the desirability to employ the FDSOI structure with the thin active regions for providing a semiconductor device that is enable fully depleted device operation with significant advantages for reduced short channel effects and less threshold variation. 

  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pidin (2009/0321840), as applied to claims 1,2,4,5,7,8,10,11,13,16 above and further of Guo (10,056,382).
Pidin ‘840 teaches (at Fig 2J,2A-2J; paragraphs 37-54; Fig 4, para 59-61), as applied to claims 1,2,4,5,7,8,10,11,13,16 above and fully repeated herein; wherein Pidin ‘840 already teaches the structure comprising the first stress-inducing isolation dielectric 20 (Figs 2J,2I; para 53-55) and second stress-inducing isolation dielectric 18 (Figs 2J, para 54-55; Fig 2F, para 48-50)  in the deep trench opening; and Re-claim 12, wherein the trench opening further includes a second portion (located at right side shown in Fig 2J) contiguous with the first portion (located at middle in Fig 2J), the second portion extending to surround the first active region of the PFET (para 37,42,44,51,33 for PFET; Figs 2J,4,1) and including the first stress-inducing isolation dielectric 11-2 therein; and a third portion contiguous with the first portion, the third portion (located at left side shown in Fig 2J) extending to surround the second active region of the NFET (para 37,42,44,33 for PFET; Figs 2J,4,1) and including the second stress-inducing isolation dielectric. 

However, Guo teaches (at Fig 5A,5F-5H, col 7, line 40 to col 8) the structure comprising a third isolation dielectric in the lower portion of the first portion of the trench opening below both the first and second stress-inducing isolation dielectrics 316,322 in the deep trench opening; and Re-claim 12, wherein the trench opening further includes: a second portion contiguous with the first portion, the second portion extending to surround the first active region of the PFET 304 and including the first stress-inducing isolation dielectric 322 therein; and a third portion contiguous with the first portion, the third portion extending to surround the second active region of the NFET 302 and including the second stress-inducing isolation dielectric 316 therein, wherein the first portion (as shown in Fig 5A,5F-5H, col 7, line 40 to col 8) is deeper in the substrate than each of the second and third portions.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the structure having the upper surface of the first stress-inducing isolation dielectric and the upper surface of the second stress-inducing isolation dielectric of the references including Pidin ‘840 by providing the third isolation dielectric below both the first and second stress-inducing isolation dielectrics in the deep trench opening, and wherein the first portion is deeper in the substrate than each of the second and third portions, as taught by Guo.  This is because of the desirability to provide a deep isolation dielectric in order to improve the isolation between the PFET and NFET, thereby improving the reliability of the device. 


Claims 9,14 are rejected under 35 U.S.C. 103 as being unpatentable over Pidin (2009/0321840), as applied to claims 1,2,5,7,8,10,11,13,16 above, and further of Jang (6,090,714).  
Pidin ‘840 teaches (at Fig 2J,2A-2J; paragraphs 37-54; Fig 4, para 59-61), as applied to claims 1,2,4,5,7,8,10,11,13,16 above and fully repeated herein;  Re-claim 9,14: as described in claims 1 and 10, Pidin ‘840 already teaches forming the structure comprising the first stress inducing isolation dielectric 20 (20 or 14 in Figs 2J,2I; para 53-55,39,6) and the second stress-inducing isolation dielectric 18 (Figs 2J, para 54-55; Fig 2F, para 48-50).

 However,  “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.   Applicant has the burden of proof in such cases, as the above caselaw makes clear.   
Moreover, Jang teaches (at column 11, lines 10-23; and col 9, line 33 to col 11, line 24) forming the structure comprising the first stress inducing isolation dielectric of based oxide by a high density plasma chemical vapor deposition (HDP-CVD; col 11, lines 15-23) and the second stress-inducing isolation dielectric of based oxide by sub-atmospheric chemical vapor deposition (SACVD; col 11, lines 15-23).  Therefore, the subject matter as a whole would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the structure of Pidin ‘840 by employing these depositions including HPD-CVD and SACVD, as well known in the art, to form the first and second inducing isolation dielectrics of based oxide, as taught by Jang. This is because of the desirability to deposit these isolation dielectrics based oxide for having the  desired tensile or compressive stress.


Response to Amendment  
Applicant's Amendment filed December 02, 2021 and remarks thereof with respect to claims 1-2,4-14,16 have been considered but are moot in view of the new ground(s) of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822